DETAILED ACTION

The following is a non-final office action is response to communications received on 09/12/2019.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states “wherein the first strut also forms a portion of a third cell in the first row, and the third strut also forms a portion of a fourth cell in the first row.”  It is unclear how the cell orientation claimed in claim 14 (and depicted below in the annotated figure) could result in the third cell forming a portion of a fourth cell in the first both the first and second struts would only be capable of forming a portion of a third cell in the first row.  Appropriate correction/clarification is required. 

    PNG
    media_image1.png
    782
    779
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido et al. (US 2015/0127100).

    PNG
    media_image2.png
    757
    1053
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    994
    media_image3.png
    Greyscale

Regarding Claim 1, Braido teaches a prosthetic mitral valve comprising:
 collapsible stent (e.g., 200) including a plurality of struts (802a, b, c & d), a plurality of cells arranged in circumferential rows, the circumferential rows including a first row (212d) at an outflow end (232) of the stent and a second row (212a) at an inflow end (230) of the stent, and a plurality of strut intersections where at least two of the struts connect to one another (802e); 
a cuff (206) attached to the stent; and 
a prosthetic valve assembly (104) adapted to allow blood to flow from the inflow end of the stent toward the outflow end of the stent and to restrict blood from flowing from the outflow end of the stent toward the inflow of the stent [0036], the prosthetic valve assembly including a first prosthetic leaflet (208) having a first end (809a) attached directly to [0075] a first one of the strut intersections (802a), and a second 
wherein the first strut intersection is partially formed of one of the struts of one of the cells in the first row (212d) & [0075]. 
Regarding Claim 2, Braido teaches wherein the valve further comprises a single suture [0076] attaching both the first end (809a) of the first prosthetic leaflet and the first end (809b) of the second prosthetic leaflet to the first strut intersection.  
Regarding Claim 3, Braido teaches wherein the stent includes at least one retaining element (shown) sized and shaped to cooperate with a corresponding retaining structure of a delivery device, the retaining element including a strut extending from an apex of one of the cells in the first row of cells (Fig 2A).  
Regarding Claim 8, Braido teaches wherein the first strut intersection is an "X"-shaped intersection formed by four struts (Figs 2A, 8B and 8C).  
Regarding Claim 9, Braido teaches wherein the four struts forming the "X"-shaped intersection include first (802a) and second (802b) struts of a first cell in the first row, and third (802c) and fourth (802d) struts of a second cell in the first row circumferentially adjacent the first cell, the first and second struts being joined to the third and fourth struts via a strut connector (802e).  
Regarding Claims 10 & 16, Braido teaches wherein the valve further comprises a single suture [0076] attaching both the first end of the first prosthetic leaflet and the first end of the second prosthetic leaflet to the "X"-shaped intersection (Fig 8B & 8C), the single suture having a leading end (at point 28) and a trailing end (at point 14) [0080].  
Regarding Claims 11 & 17, Braido teaches wherein the leading end of the suture is secured to the trailing end of the suture in a knot [0080].  
Regarding Claims 12 & 18, Braido teaches wherein the knot is positioned between the first cell and the second cell (Figs 8A & 8C).  
Regarding Claim 13, Braido teaches wherein the stent includes an intermediate circumferential row of cells (212b or 212c) positioned between the first row and the second row.  
Regarding Claim 14, Braido teaches wherein the first strut intersection is an "X"-shaped intersection formed by four struts, the four struts including first (802a) and second (802b) struts of a first cell in the intermediate row, and third (802c) and fourth (802d) struts of a second cell in the intermediate row [0069] circumferentially adjacent the first cell, the first and second struts being joined to the third and fourth struts via a strut connector (802e).  
Regarding Claim 15, as best understood (see 112 rejection supra), Braido teaches wherein the first strut also forms a portion of a cell in the first row (212d), and the third strut also forms a portion of a cell in the first row (212d).  
Regarding Claim 19, Braido teaches wherein the first prosthetic leaflet has a second end attached directly to a second one of the strut intersections, and the second prosthetic leaflet has a second end attached directly to the second strut intersection [0082].  
Regarding Claim 20, Braido teaches wherein the first strut intersection has a first position on the stent and the second strut intersection has a second position on the stent, the first position being diametrically opposed to the second position [0082]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido (US 2015/0073545) in view of Braido et al. (US 2015/0127100).  Hereafter Braido ‘545 and Braido ‘100 respectfully.

Regarding Claims 1, 3 & 4, Braido ‘545 discloses the invention substantially as claimed.  Braido ‘545 teaches a prosthetic mitral valve [0042] comprising:
 collapsible stent (302) including a plurality of struts (Fig 5), a plurality of cells arranged in circumferential rows, the circumferential rows including a first row (shown) at an outflow end (332) of the stent and a second row (shown) at an inflow end (330) of the stent, and a plurality of strut intersections (shown) where at least two of the struts connect to one another; 
a cuff (306) attached to the stent; and 
a prosthetic valve assembly (300) adapted to allow blood to flow (F) from the inflow end of the stent toward the outflow end of the stent and to restrict blood from flowing from the outflow end of the stent toward the inflow of the stent, the prosthetic valve assembly including a first prosthetic leaflet (308) having a first end (attached to commissure at 316) attached to a first one of the strut intersections (shown as “Y”-shaped Intersection), and a second prosthetic leaflet (308) having a first end (end attached to commissure at 316) attached to the first strut intersection (shown), 
wherein the first strut intersection is partially formed of one of the struts of one of the cells in the first row (shown),
wherein the stent includes at least one retaining element (318) sized and shaped to cooperate with a corresponding retaining structure of a delivery device [0082] , the retaining element including a strut extending from an apex of one of the cells in the first row of cells (shown), and


    PNG
    media_image4.png
    831
    977
    media_image4.png
    Greyscale

However, Braido ‘545 does not specifically disclose wherein the first end of the first and second leaflets are attached directly to a first one of the strut intersections.
Braido ‘100 teaches a method of attaching valve leaflets to a mitral valve in the same field of endeavor.  Said method (Figs 8B & 8C) comprises attaching the first end of the first (809a) and second (809b) leaflets directly to a stent intersection (802e) as an alternative to commissure attachment features, or CAFs [0051].  Braido teaches that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the direct attachment method as taught by Braido ‘100, to attach the leaflets to the Y-shaped intersection of the Braido ‘545 device in order to reduce device volume and provide more space to attach additional features to the valve while reducing overlap between valve/stent components.  In the proposed combination all the claimed elements would continue to operate in the same manner and each recited element/structure merely performs the same function as it does separately.  Therefore one of ordinary skill in the art would have recognized that the prior art elements are capable of being combined and the results of the combination (i.e., increased support and stability) would be predictable.
Regarding Claims 5-7, the combination (Braido ‘100) teaches wherein the valve uses a single suture [0076] to attach the first ends of the first and second prosthetic leaflets to the "Y"-shaped intersection, the single suture having a leading end (28) and a trailing end (14) [0080]; wherein the leading end of the suture is secured to the trailing end of the suture in a knot [0080]; and wherein the knot is positioned between the two struts that form the apex of the one cell in the first row of cells (similar to that depicted in Figs 8b & 8C).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A DUKERT/Primary Examiner, Art Unit 3774